DETAILED ACTION
This is the second Office action of Application No. 16/388,016 in response to the amendment filed on April 26, 2021. Claims 1, 6-9, 12-13, and 18-20 are pending. By the amendment, claims 1, 6-7, 9, 11-12, and 18-20 have been amended. Claims 2-5, 10-11, and 14-17 are cancelled. Note, this application was originally file under the First Action Interview program.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  in claim 9, line 5-6, it appears a semicolon should be added between lines 5-6 and the words “basket” and “one” for better form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 13, the last two lines, the phrase “wherein the one or more end lips bound an axial length of the bell flange” renders the claim indefinite because it is unclear. The terms “one or more” means the conditional of ‘one’ only would need to meet this limitation. The ‘one’ condition does not appear to be capable of bounding the bell flange and on page 8, lines 11, of the applicant’s arguments, it was argued that “a single lip which cannot be considered to bound the axial length of the bell flange”. Thus, the ‘one” condition appears it should be removed from the limitation.
Claims 6-8, 12, and 18-20 are also rejected as being dependent upon a rejected base claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection   will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelps (US Patent Publication 20150057123).
Regarding claim 9, as best understood, Phelps discloses a clutch basket (Figs. 6-7, inner clutch plate carrier 262) for a wet clutch (Figs. 6-7), comprising: a bell flange (Figs. 6-7, second plate mount 304), a support (Figs. 6-7, second connecting portion 306), an inner diameter flange (Figs. 6-7, inner portion 302) connected to the bell flange by the support; and one or more flow holes (Figs. 6-7, plurality of lubrication holes 312) defined through the bell flange of the clutch basket to allow lubrication flow from a shaft to pass through the bell flange of the clutch basket; one or more clutch lubrication holes defined through the inner diameter flange to allow lubrication flow from the shaft (paragraph [0025], e.g. “a plurality of lubrication holes 312 extending radially outward to fluidly couple the first and second annular cavities 308, 310”. E.g. shaft attached to 296 and 244 and Fig. 7 shows in operation the oil flows radially outward from shaft in cavity 310 and into cavity 308. The shaft passes through the inner flange and there is clearance between the inner flange and shaft such that the bore hole of the inner diameter flange functions as a lubrication hole.); and one or more end lips (Figs. 6-7, shows end lips on both ends of plate mount 304) configured to retain lubricant axially over the flow holes of the clutch basket to improve lubricant distribution over the flow holes (see Fig. 7, the end lips perform the functional retention of lubricant), wherein the one or more end lips bound an axial length of the bell flange (end lips are both ends of 304 and thus bound the bell flange
Regarding claim 12, Phelps discloses the clutch basket of claim 9, wherein the one or more clutch lubrication holes can be axially located within the axial length of the bell flange (shown in Figs. 6-7).

Response to Arguments
Applicant’s arguments, see page 7, filed 4/26/2021, with respect to the objections of the specification have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 7, filed 4/26/2021, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the claims have been withdrawn. A new objection to claim 9 has been made based on the amendments.
Applicant’s arguments, see pages 7-9, filed 4/26/2021, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, regarding Norem (US Patent Publication 20130334360) for claims 1-7, on page 8, lines 11-12, there is agreement that only a single lip is disclosed. The other end of the bounded area is the support structure the shaft that would not be a lip. Furthermore, it would not have been obvious to have modified Norem to have an additional lip feature if the support was moved from the end to the center because of the location of oil hole (see 82 in Fig. 4A) or impact from changing the design of passage 56 which effects actuator 58 (Fig. 4A). Regarding Flotow (US Patent 4566572) for claims 1-7 and 9-12, there is agreement that there is not end lip. It is not obvious to modify Flotow to have an 
Note, there is a new 35 U.S.C. 112(b) rejection based on the amended claim language.

Allowable Subject Matter
Claims 1, 6-8, 13, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 13, the prior art does not disclose or render obvious a wet clutch assembly or an aircraft turbomachine transmission with a wet clutch assembly, comprising: a shaft defining a shaft channel, and one or more clutch lubrication holes defined through the shaft and positioned and configured to allow lubrication flow to travel to the clutch pack from the shaft channel, wherein the an end lip at each end of the bell flange  configured to retain lubricant axially over the flow holes of the clutch basket to improve lubricant distribution over the flow holes, wherein the 
The closest prior art, Phelps (US Patent Publication 20150057123), discloses a wet clutch assembly wherein the end lips bound an axial length of the flange. However, Phelps does not disclose a shaft having one or more clutch lubrication holes and the clutch does not function as oil-fed through the shaft. It would not have been obvious to have modified the previously cited references to have the combination of features of a shaft with channel and lubrication holes in addition to the flow holes of the bell flange which has the end lips bound an axial length of the bell flange. None of the prior art suggests this combination of features. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.W. /Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655